    Case 4:18-cv-02488 Document 42 Filed on 06/14/19 in TXSD Page 1 of 1



UNITED STATES DISTRICT COURT                                     SOUTHERN DISTRICT OFUnited
                                                                                      TEXAS States District Court
                                                                                              Southern District of Texas

                                                                                                 ENTERED
Malibu Media, UC,                                   §                                            June 14, 2019
                                                                                              David J. Bradley, Clerk
                                                    §
                 Plaintiff,                         §
                                                    §
versus                                              §                         Civil Action H-I8-2488
                                                    §
Carlo Poropat,                                      §
                                                    §
                 Defendant.                         §

                                        Managemer_t Order

    r.     The motions to strike Carlo Poropat's answer and affirmative defenses are
           denied. (:q) (28)


    2.     The motion to dismiss is denied. (3 I :1


    3.     The parties must talk


    4·     By july    I, 20 I   g, the parties must jointly report the status of this case and the



                                 t·
           next steps to advance this litigation.


           Signed on June                >org, at Hom ton, Texas.



                                                     ~~                  ,A   \1\1\ ~
                                                                 Lyn:N~~
                                                           United States Districtjudge
